Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-12 and 18-20, drawn to a non-transitory storage medium and method for outbreak tracking comprising generating transmission trees via transmission tree inference algorithms, computing a clinical correlation metric, generating random trees and computing the correlation metric for random trials, estimating the statistical likelihood of each transmission tree based on the correlation metric, and displaying the statistical likelihoods, classified in G16H 50/80; and
Group II, Claims 13-17, drawn to a device for outbreak tracking comprising generating transmission trees via transmission tree inference algorithms, computing the statistical likelihood parent-child transmission links, identifying low confidence parent-child transmission links based on the statistical likelihood, and displaying the low confidence transmission links, classified in G16H 50/20
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of utilizing transmission tree inference algorithms to generate the transmission trees, computing statistical likelihoods, and displaying at least one transmission tree, these technical features are not special technical features as they do not make a contribution over the prior art in view of Valley-Omar (“Phylogenetic Exploration of Nosocomial Transmission Chains of 2009 Influenza A/H1N1 among Children Admitted at Red Cross War Memorial Children’s Hospital, Cape Town, South Africa in 2011,” PLOS ONE, November 13, 2015).  Valley-Omar teaches generating transmission data utilizing the computer program Bayesian Evolutionary Analysis Sampling Trees (BEAST), e.g. see pg. 3, paragraphs 1-2, wherein the system further generates maximum clade creditability (MCC) tree with branches supported by an associated posterior probability, e.g. see pg. 5, paragraph 2 through pg. 6, paragraph 1.  Furthermore, the MCC tree is visualized using FigTree, e.g. see pg. 6, paragraph 1.  
Additionally, Arthur (WO 2017/072707) discloses methods for determining transmission paths by generating phylogenetic trees and linking nodes to clinical correlate data.  Decorations on the tree indicate a direct match to a common clinical correlate and most likely correlates based on a probability calculation that is linked to the genetic similarity of the pathogens, e.g. see pg. 1, line 26 through pg. 2, line 10, pg. 7, line 15 through pg. 8, line 11, pg. 21, line 1, through pg. 28, line 7, pg. 33, lines 11-24.
Accordingly, the aforementioned technical features do not make a contribution over the cited prior art references. 
Therefore, because the aforementioned shared technical features of Groups I and II are disclosed by Valley-Omar and Arthur, and because none of the special technical features are required by more than one of the inventions, unity of invention is lacking.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.148) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out Supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686